BERDON, J.,
dissenting. The majority of this court refuses to answer the question that we certified for our review: whether “a habeas corpus petitioner alleging his innocence must show that his claim of innocence is sustained by newly discovered evidence?” Clarke v. Commissioner of Correction, 239 Conn. 945, 686 A.2d 120 (1996). In my view, the heritage and purpose of the writ of habeas corpus compel us to answer this question in the negative. Although my colleagues in the majority claim that they have not reached this issue, in fact they have decided to send the following, unmistakable message to trial courts: refuse to hear a habeas petitioner’s claim that he is actually innocent unless he proffers evidence that satisfies two criteria: (1) it is newly discovered; and (2) it “could not have been discovered earlier by the exercise of due diligence.” (Internal quotation marks omitted.) Clarke v. Commissioner of Correction, 43 Conn. App. 374, 379, 682 A.2d 618 (1996). My colleagues have managed to send this message by the simple expedient of declining to displace the Appellate *359Court’s decision in this case, which adds another precedent to the habeas jurisprudence that the Appellate Court began in Williams v. Commissioner of Correction, 41 Conn. App. 515, 527, 677 A.2d 1 (1996), appeal dismissed, 240 Conn. 547, 692 A.2d 1231 (1997).
The majority is technically accurate to claim that it has not decided the issue that we certified. As a practical matter, however, this claim is entirely incorrect. By leaving the Appellate Court’s decisions in Clarke and Williams in place, the habeas trial courts will be required to employ the standard that the Appellate Court has set forth.1 In this manner, the majority is spared the effort of justifying its decision. Quite simply, I agree with Justice McDonald’s dissent that “the freedom of those who are actually innocent and wrongly incarcerated” requires us to answer the question that we certified.2
If there are “powerful and appealing arguments” in support of the regime created by the Appellate Court— as the majority claims that there are — I cannot imagine what they might be. It is apparent to me that we must permit a habeas petitioner an opportunity to be heard *360when there exists material evidence that he is innocent, no matter when the evidence was discovered or whether it could have been discovered earlier by the exercise of due diligence. A liberal and nontechnical standard is required in order to protect against “the injustice that results from the conviction of an innocent person [a concern that] has long been at the core of our criminal justice system. That concern is reflected, for example, in the ‘fundamental value determination of our society that it is far worse to convict an innocent man than to let a guilty man go free.’ In re Winship, 397 U.S. 358, 372 [90 S. Ct. 1068, 25 L. Ed. 2d 368] (1970) (Harlan, J., concurring). See also T. Starkie, Evidence 756 (1824) (‘The maxim of the law is . . . that it is better that ninety-nine . . . offenders should escape, than that one innocent man should be condemned’). See generally Newman, Beyond ‘Reasonable Doubt,’ 68 N.Y.U. L. Rev. 979, 980-981 (1993).” Schlup v. Delo, 513 U.S. 298, 325, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995).
The majority is unable to articulate any of the allegedly “powerful and appealing arguments” that cut in favor of denying an innocent man his right to rely upon the Great Writ. Nevertheless, it is clear to me that the majority is perfectly content with the Appellate Court’s decisions in Clarke and Williams. This is the only possible explanation for the majority’s refusal to address the question that we certified.
The Appelate Court’s rule will have a devastating impact upon innocent defendants, particularly if they are poor. It is one of the grave inequities of our system of criminal justice that acquittal comes with a price tag that many defendants cannot afford. Our public defenders labor under Sisyphean caseloads; it is often not humanly possible for them to exercise what a court may — with the benefit of hindsight — elect to characterize as “due diligence.” As a result, there exists the harrowing possibility that a demonstrably innocent person will be incarcerated or even executed.
*361The regime created by the Appellate Court and endorsed by the majority of this court tolerates the following sequence of events. A citizen is accused of committing a capital offense. Exculpatory evidence exists that — if brought to light — would conclusively demonstrate that the defendant is an innocent man unjustly accused. The public defender fails to discover this evidence. The defendant is convicted and receives a capital sentence. Eventually, the habeas court considers the exculpatory evidence, and is persuaded by it. Nevertheless, the court cannot grant the writ, because the exculpatory evidence could have been discovered earlier by the exercise of due diligence. Because of a blunder by counsel, the defendant — an innocent man — is executed for a crime that he did not commit, even though the habeas court believed that he was innocent.
The Appellate Court’s jurisprudence is simply outrageous. It flays the flesh from the Great Writ, and ignores its fundamental purpose: to insure that justice is done. “The very nature of the writ demands that it be administered with the initiative and flexibility to insure that miscarriages of justice within its reach are surfaced and corrected. . . . Courts ought not to suffocate the writ in stifling formalisms or hobble its effectiveness with the manacles of arcane and scholastic procedural requirements.” (Citation omitted; internal quotation marks omitted.) Valeriano v. Bronson, 209 Conn. 75, 97, 546 A.2d 1380 (1988) (Shea, J., concurring). As previously discussed, “[a] democratic society such as ours . . . has an important interest in assuring that innocent persons are not put to death or deprived of their liberty. That assurance is, quite simply, what the writ of habeas corpus is all about. The Great Writ cuts through all forms and goes to the very tissue of the structure. It comes in from the outside, not in subordination to the proceedings, and although every form may have been preserved opens the inquiry whether they have been *362more than an empty shell. Frank v. Mangum, 237 U.S. 309, 346, 35 S. Ct. 582, 59 L. Ed. 969 (1915) (Holmes, J., dissenting). In Bunkley v. Commissioner of Correction, 222 Conn. 444, 460-61, 610 A.2d 598 (1992), this court held that the writ is to serve as a bulwark against convictions that violate fundamental fairness or involve a miscarriage of justice. . . . Today’s decision reduces this great bulwark to a sieve.” (Internal quotation marks omitted.) Summerville v. Warden, 229 Conn. 397, 443, 641 A.2d 1356 (1994) (Berdon, J., dissenting).
Yet again, the majority continues its assault on the writ of habeas corpus. I cannot say that this comes as a surprise. As I pointed out in my concurring and dissenting opinion in Miller v. Commissioner of Correction, 242 Conn. 745, 810-12, 700 A.2d 1108 (1997): “The court’s decision today signals the continued evisceration of the writ of habeas corpus, the ‘Great Writ’ of liberty. Indeed, since the time that I expressed ‘my concern on the direction of the majority with regard to the future of the great protector of liberty — the writ of habeas corpus’; Safford v. Warden, 223 Conn. 180, 205, 612 A.2d 1161 (1992) (Berdon, J., concurring); this court’s jurisprudence has consistently undermined the Great Writ. See Summerville v. Warden, supra, 229 Conn. 431 (rejecting standard of proof in habeas proceedings that, ‘considering the evidence and claims now brought before [the habeas corut], together with the evidence produced at the original trial, there is a probability of a different result’ . . .); Carpenter v. Meachum, 229 Conn. 193, 202, 640 A.2d 591 (1994) (holding that General Statutes § 52-273, which deprives this court of subject matter jurisdiction over writ of error brought to review denial of habeas petition after habeas court has denied certification to appeal, is not unconstitutional); Simms v. Warden, 229 Conn. 178, 181-85, 640 A.2d 601 (1994) (holding that this court does not have subject matter jurisdiction over writ of error brought to *363review denial of petition of habeas corpus after habeas court has denied certification to appeal); Jackson v. Commissioner of Correction, 227 Conn. 124, 131-35, 629 A.2d 413 (1993) (holding that in order for habeas petitioner to be entitled to review of claim not raised on direct appeal, he must show that some objective factor external to defense caused procedural default and that default was prejudicial, thereby abandoning former rule that procedurally defaulted claims were reviewable in habeas proceedings so long as petitioner had not deliberately bypassed his right to review of these claims); Bunkley v. Commissioner of Correction, [supra, 222 Conn. 454] (holding that in order to prevail on claim of ineffective assistance of appellate counsel, habeas petitioner must show not only that his appeal would have been sustained but for counsel’s deficient performance, but also that there is reasonable probability that trial verdict would have been different); Johnson v. Commissioner of Correction, 218 Conn. 403, 411-19, 589 A.2d 1214 (1991) (abandoning ‘deliberate bypass’ standard in favor of ‘cause and prejudice’ standard for claims not raised at trial). Because the right to petition for a writ of habeas corpus is protected by our state constitution; see Conn. Const., art. I, § 12; the majority does indirectly what it could not do directly. In other words, instead of a direct assault, the majority cripples the Great Writ’s effectiveness so that, as a result, it is nothing more than a paper tiger.” (Emphasis in original.)
Unlike my colleagues in the majority, Chief Justice William Rehnquist would hold that our state constitution requires a liberal and expansive habeas jurisprudence. “Chief Justice Rehnquist [has] explained [that] . . . the federal courts are limited by federalism concerns and by the traditional deference paid to the states in matters of criminal process. [Herrera v. Collins, 506 U.S. 390, 400-402, 407, 113 S. Ct. 853, 122 L. Ed. 2d 203 *364(1993)]. Therefore, a claim of actual innocence based on newly discovered evidence is not a ground for federal habeas relief ‘absent an independent constitutional violation occurring in the underlying state criminal proceeding’; id., 400; because ‘ffjederal courts are not forums in which to relitigate state trials.’ . . . Id., 401. According to Chief Justice Rehnquist, the federal courts do not have jurisdiction to grant habeas relief for a claim of actual innocence unless the evidence of innocence is so overwhelming that it would be unconstitutional not to grant the petitioner a new trial. Id., 417. State courts face no such limitation.” (Emphasis in original.) Summerville v. Warden, supra, 229 Conn. 442 (Berdon, J., dissenting).
I recognize that granting a new trial to a petitioner who previously has been convicted may impose substantial costs on society. Memories fade, and witnesses become unavailable, leaving the state with a burden that is not inconsiderable. But these costs must be viewed through the following lens: a petitioner can obtain an order for a new trial only if he persuades the habeas court that he is innocent. Furthermore, our “concern about the injustice that results from the conviction of an innocent person has long been the core of our criminal justice system.” Schlup v. Delo, supra, 513 U.S. 325. The writ — which is protected by both our state constitution and the United States constitution3 — “furnishes the strongest security for the liberty of the citizen, and constitutes the most prominent distinction between a free and absolute government.” 1 Z. Swift, A Digest of the Laws of the State of Connecticut (1822) p. 568. Unfortunately, the majority burdens the writ of liberty *365with heavy procedural sandbags, thus undermining its effectiveness and jeopardizing the liberty of us all.
The majority of this court does not share my vision that a robust jurisprudence of the writ of habeas corpus is necessary to prevent the gravest injustice known to modem law. I can only conclude that my colleagues are less disturbed than I am by the specter of an innocent person being deprived of his liberty or put to death.
Accordingly, I dissent.

 This is not the first time that the majority has employed this tactic. In Summerville v. Warden, 229 Conn. 397, 641 A.2d 1356 (1994), the majority technically did not render a definitive holding. Nevertheless, the court functionally issued the following instruction to trial courts: “[A] habeas petitioner claiming actual innocence would have to make a truly persuasive demonstration of actual innocence . . . the threshold showing . . . [is] extraordinarily high.” (Internal quotation marks omitted.) Id., 442 (Berdon, J., dissenting). Just three years later, the court expressly held that the “habeas court first must be convinced by clear and convincing evidence that the petitioner is actually innocent”; Miller v. Commissioner of Correction, 242 Conn. 745, 794, 700 A.2d 1108 (1997); and then must determine that no reasonable fact finder would have found him guilty. Id., 800. It is far from alarmist to fear that the majority will soon enshrine its decision today in an express holding.


 Even if the majority were to one day reject the Appellate Court’s current jurisprudence, innocent people could well remain incarcerated for years before that day comes.


 “Of course both the constitution of Connecticut and the constitution of the United States . . . contain guarantees . . . the effect of which [are] that any person may at any time bring the writ claiming an illegal confinement.” (Internal quotation marks omitted.) Iovieno v. Commissioner of Correction, 222 Conn. 254, 260, 608 A.2d 1174 (1992), overruled in part on other grounds, 242 Conn. 689, 699 A.2d 1003 (1997).